Name: Commission Regulation (EC) No 446/2004 of 10 March 2004 repealing a number of Decisions concerning animal by-products (Text with EEA relevance)
 Type: Regulation
 Subject Matter: health;  animal product;  industrial structures and policy
 Date Published: nan

 Avis juridique important|32004R0446Commission Regulation (EC) No 446/2004 of 10 March 2004 repealing a number of Decisions concerning animal by-products (Text with EEA relevance) Official Journal L 072 , 11/03/2004 P. 0062 - 0063Commission Regulation (EC) No 446/2004of 10 March 2004repealing a number of Decisions concerning animal by-products(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 2002/33/EC of the European Parliament and of the Council(2), and in particular Article 10(4) thereof,Having regard to Regulation (EC) No 1774/2002 of the European Parliament and of the Council of 3 October 2002 laying down health rules concerning animal-by-products not intended for human consumption(3), as last amended by Commission Regulation (EC) No 808/2003(4), and in particular Article 32(1) thereof,Whereas:(1) Council Directive 90/425/EEC lays down rules on animal health and public health in relation to certain animal by-products. That Directive provides the legal basis for Commission Decision 97/735/EC of 21 October 1997 concerning certain protection measures with regard to trade in certain types of mammalian waste(5), as last amended by Council Decision 1999/534/EC(6), and Commission Decision 2001/25/EC of 27 December 2000 prohibiting the use of certain animal by-products in animal feed(7).(2) Regulation (EC) No 1774/2002 provides the legal basis for Commission Decision 92/562/EEC of 17 November 1992 on the approval of alternative heat treatment systems for processing high-risk material(8), as last amended by the Act of Accession of Austria, Finland and Sweden.(3) Directive 2002/33/EC of the European Parliament and of the Council of 21 October 2002 amending Council Directives 90/425/EEC and 92/118/EEC as regards health requirements for animal by-products significantly amended those Directives, in particular in order to reduce their scope so that it only covered animal products intended for human consumption and pathogens.(4) All the Community rules on animal by-products not intended for human consumption are now provided for in Regulation (EC) No 1774/2002.(5) Accordingly, in the interests of consistency and clarity of Community legislation, Decisions 92/562/EEC, 97/735/EC and 2001/25/EC should therefore be repealed.(6) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS REGULATION:Article 1Repealed DecisionsDecisions 92/562/EEC, 97/735/EC and 2001/25/EC are repealed.Article 2Entry into force and applicabilityThis Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union.It shall apply from 1 May 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 10 March 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 315, 19.11.2002, p. 14.(3) OJ L 273, 10.10.2002, p. 1.(4) OJ L 117, 13.5.2003, p. 1.(5) OJ L 294, 28.10.1997, p. 7.(6) OJ L 204, 4.8.1999, p. 37.(7) OJ L 6, 11.1.2001, p. 16.(8) OJ L 359, 9.12.1992, p. 23.